Name: Council Decision 2014/901/CFSP of 12 December 2014 amending Decision 2013/255/CFSP concerning restrictive measures against Syria
 Type: Decision
 Subject Matter: politics and public safety;  oil industry;  Asia and Oceania;  international affairs;  international trade
 Date Published: 2014-12-13

 13.12.2014 EN Official Journal of the European Union L 358/28 COUNCIL DECISION 2014/901/CFSP of 12 December 2014 amending Decision 2013/255/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (1), Whereas: (1) On 31 May 2013, the Council adopted Decision 2013/255/CFSP. (2) On 20 October 2014, the Council agreed to impose a prohibition on the export of jet fuel and relevant additives to Syria as they are being used by the Assad regime's air force which undertakes indiscriminate air attacks against the civilian population. (3) Further action by the Union is needed in order to implement those measures. (4) Decision 2013/255/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The following Article is inserted in Decision 2013/255/CFSP: Article 7a 1. The sale, supply, transfer or export of jet fuel and additives specifically formulated for jet fuel to Syria by nationals of Member States, or from the territories of Member States, or using their flag vessels or aircraft, shall be prohibited, whether originating or not in their territories. 2. It shall be prohibited to provide, directly or indirectly, financing or financial assistance, as well as insurance and reinsurance or brokering services, related to any sale, supply, transfer or export of jet fuel and additives as referred to in paragraph 1. 3. The competent authorities of a Member State may authorise the sale, supply, transfer or export of jet fuel and additives to Syria or the provision of direct or indirect financing, financial assistance, insurance, reinsurance or brokering services, necessary for use by the United Nations or bodies acting on its behalf for humanitarian purposes such as delivering or facilitating the delivery of assistance, including medical supplies, food, or the transfer of humanitarian workers and related assistance or for evacuations from Syria or within Syria. 4. The prohibitions in paragraphs 1 and 2 shall not apply to jet fuel and additives exclusively used by non-Syrian civilian aircraft landing in Syria, provided that they are intended and used solely for the continuation of the flight operation of the aircraft into which they were loaded. 5. The Union shall take the necessary measures in order to determine the relevant items to be covered by this Article. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 12 December 2014. For the Council The President S. GIANNINI (1) OJ L 147, 1.6.2013, p. 14